Citation Nr: 1027277	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic neurosis and/or generalized 
anxiety disorder, to include as due to ionizing radiation.

2.  Entitlement to service connection for a neurologic disorder 
of the bilateral upper extremities, claimed as tremors, to 
include as due to ionizing radiation.

3.  Entitlement to service connection for a skin disorder, to 
include as due to ionizing radiation.

4.  Entitlement to service connection for systemic arthritis, to 
include as due to ionizing radiation.

5.  Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease and/or 
emphysema, to include as due to ionizing radiation.

6.  Entitlement to service connection for hair loss, to include 
as due to ionizing radiation.

7.  Entitlement to service connection for a dental disorder, 
claimed as tooth loss, to include as due to ionizing radiation.

8.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gallbladder disease, to include as due to 
ionizing radiation.

9.  Entitlement to service connection for aortic aneurysm, to 
include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).

The Veteran's appeal was remanded by the Board in July 2008.  
That Remand contained the following directives: obtain a 
radiation dose estimate through the appropriate office of the 
Department of Defense with respect to the Veteran's claimed 
radiation exposure; schedule a VA examination to obtain diagnoses 
and/or nexus opinions with respect to the Veteran's claimed 
disorders, in light of the obtained radiation dose estimates; and 
to readjudicate and issue an additional supplemental statement of 
the case with respect to any benefit sought on appeal that 
remained denied.  The radiation dose estimate was obtained from 
the Defense Threat Reduction Agency (DTRA) in December 2009, and 
the requested VA examinations were completed in January 2009.  
Supplemental statements of the case were issued in March 2009, 
October 2009, and November 2009.  Accordingly, the Board finds 
that there has been substantial compliance with the directives of 
the July 2008 Remand in this case, such that an additional remand 
to comply with such directives is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDINGS OF FACT

1.  Current diagnoses of anxiety disorder, essential tremor, 
dermatitis, degenerative joint disease, chronic obstructive 
pulmonary disorder, total dentures, cholecystis, and abdominal 
aortic aneurysm are of record.

2.  The National Personnel Records Center (NPRC) notified the RO 
in April 2006 that the Veteran's service treatment records were 
destroyed in the 1973 fire at that facility and could not be 
reconstructed; a single November 1954 surgeon general's office 
treatment record shows a diagnosis of acute pharyngitis.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's acquired psychiatric disorder, upper 
extremities tremor, degenerative joint disease, chronic 
obstructive pulmonary disease, gastrointestinal disorder, or 
abdominal aortic aneurysm to service or to any incident therein, 
to include exposure to ionizing radiation.

4.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's skin disorder is related to his 
military service, to include exposure to ionizing radiation.

5.  The probative and persuasive evidence of record relates the 
Veteran's hair loss and tooth loss to inservice exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service; and may not be presumed to have 
been incurred in service, to include as due to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).

2.  A neurologic disorder of the bilateral upper extremities, 
claimed as tremors, was not incurred in or aggravated by active 
service; and may not be presumed to have been incurred in 
service, to include as due to ionizing radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

3.  A skin disorder was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2009).

4.  Systemic arthritis was not incurred in or aggravated by 
active service; and may not be presumed to have been incurred in 
service, to include as due to ionizing radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

5.  A respiratory disorder, claimed as chronic obstructive 
pulmonary disease and/or emphysema, was not incurred in or 
aggravated by active service; and may not be presumed to have 
been incurred in service, to include as due to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).

6.  Hair loss was incurred in active service, to include as due 
to ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

7.  A dental disorder, claimed as tooth loss was incurred in 
active service, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).

8.  A gastrointestinal disorder, claimed as gall bladder disease 
was not incurred in or aggravated by active service; and may not 
be presumed to have been incurred in service, to include as due 
to ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

9.  Aortic aneurysm was not incurred in or aggravated by active 
service; and may not be presumed to have been incurred in 
service, to include as due to ionizing radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

In this case, the Veteran contends that the above-listed issues 
were all the result of service, in that they were caused by the 
Veteran's exposure to radiation as a participant in Operation 
REDWING in 1956.  He states that following this exposure, in the 
immediate postservice period, he lost his hair and all of his 
teeth fell out.  He also stated that since his service separation 
he has experienced skin problems, respiratory problems, upper 
extremity tremors, anxiety, gastrointestinal problems, and 
systemic arthritis, and ultimately developed an abdominal aortic 
aneurysm, all of which he argues are due to exposure to ionizing 
radiation in service.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

There are three ways to establish service connection for a 
condition claimed as due to ionizing radiation exposure.  See 38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. §§ 3.309(d), 3.311 
(2009).  First, VA has identified certain diseases in 38 C.F.R. 
§ 3.309(d) (2) that are presumed to be the result of radiation 
exposure.  See 38 U.S.C.A. § 1112(c) (West 2002).  Although the 
Board acknowledges that the Defense Threat Reduction Agency's 
December 2008 letter indicates that the Veteran participated in a 
"radiation-risk activity" as defined by the regulation, namely, 
Operation REDWING at the Pacific Proving Ground in 1956, during 
the period provided in 38 C.F.R. § 3.309(d)(3)(v)(H), none of his 
claimed disorders (acquired psychiatric disorder, skin disorder, 
hair loss, dental disorder, gastrointestinal disorder, 
respiratory disorder, upper extremity tremors, abdominal aortic 
aneurysm, systemic arthritis) are listed among the diseases for 
which presumptive service connection may be granted under 38 
C.F.R. § 3.309(d)(2) (2009).

Second, when a "radiogenic disease" listed in 38 C.F.R. § 
3.311(b)(2) first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, various development procedures must be 
undertaken in order to establish whether or not the disease 
developed as a result of exposure to ionizing radiation.  38 
C.F.R. § 3.311(a) (1) (2009).  Specifically, VA must request 
certain radiation dose information and then refer the claim to 
the Under Secretary for Benefits for further consideration.  38 
C.F.R. § 3.311(a) (2) and (b) (1) (2009).  However, "38 C.F.R. § 
3.311(b) does not provide presumptive service connection for 
'radiogenic diseases.'  Rather, it outlines a procedure to be 
followed in adjudicating a claim for service connection for such 
diseases."  Ramey v. Brown, 9 Vet. App. 40, 45 (1996), affirmed 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  
Although the Board finds that the RO completed the necessary 
steps delineated in 38 C.F.R. § 3.311(b), the Veteran's claimed 
disorders (acquired psychiatric disorder, skin disorder, hair 
loss, dental disorder, gastrointestinal disorder, respiratory 
disorder, upper extremity tremors, abdominal aortic aneurysm, 
systemic arthritis) are not among  the list of the radiogenic 
diseases identified in that subsection of 38 C.F.R. § 3.311.  
Therefore, further analysis of the development procedures set 
forth in 38 C.F.R. § 3.311 is not required.  See Ramey, supra.

If a disease may not be service-connected under the presumptive 
provisions of 38 C.F.R. § 3.309 or under the procedures set forth 
in § 3.311, a veteran is not foreclosed from proving direct 
service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  As such, it must be determined whether the 
probative and persuasive evidence of record reflects that one or 
more of the Veteran's claimed disorders (acquired psychiatric 
disorder, skin disorder, hair loss, dental disorder, 
gastrointestinal disorder, respiratory disorder, upper extremity 
tremors, abdominal aortic aneurysm, systemic arthritis) 
manifested during service or is otherwise related to the 
Veteran's military service, to include exposure to ionizing 
radiation.

As noted above, the DTRA determined the Veteran's radiation dose 
in a December 2008 letter.  In noting that the Veteran was a 
confirmed participant in Operation REDWING at the Pacific Proving 
Ground in 1956, DTRA found that his radiation dose was as 
follows: 

External gamma dose: 18 roentgen equivalent mammal, or 
man (rem)
External neutron dose: 0.5 rem
Internal committed dose to lung (alpha): 1 rem
Internal committed dose to lung (beta + gamma): 3 rem
Internal committed dose to nervous system (alpha): 0.1 
rem
Internal committed dose to nervous system (beta + 
gamma): 0.1 rem
Internal committed dose to oral cavity (alpha): 0.3 rem
Internal committed dose to oral cavity (beta + gamma): 2 
rem
Internal committed dose to other ill-defined sites 
(alpha): 1.5 rem
Internal committed dose to other ill-defined sites (beta 
+ gamma): 8 rem
Total skin dose to any skin area (beta + gamma): 550 rem

Acquired Psychiatric Disorder

Private treatment records reflect that in December 1975, the 
Veteran sustained a head injury after being hit by a car.  In 
January 1976, a long-term disability application was noted to be 
due to two conditions, one of which was a "persistent chronic 
posttraumatic state."  A September 1977 private treatment record 
noted that the Veteran had severe anxiety neurosis precipitated 
by his 1975 accident; other private treatment records dated 
through February 1982 reflect this diagnosis as well as the 
Veteran's report that he had been anxious since 1975.  However, 
at the August 1982 VA examination, the Veteran reported 
nervousness which began prior to military separation; anxiety 
neurosis was diagnosed.  Later, VA outpatient treatment records 
dated from February 1999 through August 2009 reflect that the 
Veteran experienced anxiety, and had panic attack episodes when 
he felt short of breath due to his extremely severe respiratory 
disorders.

The probative and persuasive evidence of record does not relate 
the Veteran's acquired psychiatric disorder to service, to 
include exposure to ionizing radiation.  The Veteran's private 
physician, Dr. S.A.A., concluded in August 2005 that the 
Veteran's "generalized debilitated condition was probably 
secondary to longstanding radiation exposure while in service."  
Further, in August 2006, Dr. S.A.A. concluded that the Veteran's 
"chronic decreased health status is almost certainly due to" 
the inservice exposure to ionizing radiation.  However, neither 
of these opinions specifically identifies the acquired 
psychiatric disorder; therefore, the Board finds that these 
opinions are too vague to be afforded probative weight.  

Conversely, the January 2009 VA examiner found that while the 
Veteran had anxiety symptoms, particularly in light of his 
prescribed medications for anxiety, the examiner concluded that 
it was less likely as not that the Veteran's anxiety was caused 
by or a result of military service.  Her rationale included the 
lack of documentation of psychiatric symptoms prior to the 
Veteran's 1975 head injury, and her finding that there was no 
evidence in the claims file prior to that time to suggest the 
Veteran's reported "mood symptoms . . . were frequent or severe 
enough to meet the [American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders'] criteria for a 
mental illness."  Rather, the examiner noted, the examining 
clinicians who treated the Veteran for psychiatric symptoms 
following his head injury suggest that the anxiety was secondary 
to that head injury and not another cause.  In sum, the examiner 
concluded that it was unlikely that the Veteran's current anxiety 
was related to his military experience.  This opinion considered 
the Veteran's entire documented psychiatric history, as well as 
the Veteran's reports of anxiety symptoms prior to the 1975 head 
injury; indeed, these reports are competent lay evidence that he 
experienced anxiety in some form.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, as the examiner noted, the 
probative and persuasive evidence does not reflect that the 
Veteran had an anxiety, or any other type of acquired 
psychiatric, disorder in service or subsequent to service that 
was related to or otherwise caused by his military service, to 
include as due to ionizing radiation.  Accordingly, service 
connection for an acquired psychiatric disorder is denied.

The Veteran's acquired psychiatric disorder is not a disorder for 
which service connection is presumptive under 38 C.F.R. 
§ 3.309(d) (2), defined as a "radiogenic disease" under 
38 C.F.R. § 3.311 (b) (2), or related by the probative and 
persuasive evidence of record to the Veteran's military service 
or any incident therein, to include exposure to ionizing 
radiation exposure.  For those reasons, the preponderance of the 
evidence is against his claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Neurologic Disorder of the Bilateral Upper Extremities

Private treatment records reflect that in December 1975, the 
Veteran sustained a head injury after being hit by a car.  In 
January 1976, a long-term disability application was noted to be 
due to two conditions, one of which was a "right arm disability, 
congruent upon arteriogram performed."  Other private treatment 
records dated in December 1977 explain that after the Veteran's 
December 1975 head injury, a cerebral arteriogram was performed, 
after which the Veteran began to experience right upper extremity 
tremors, which continued to be present.  

The probative and persuasive evidence of record does not relate 
the Veteran's neurologic disorder of the upper extremities to 
service, to include exposure to ionizing radiation.  As noted 
above, the Veteran's private physician, Dr. S.A.A., concluded in 
August 2005 and August 2006 that the Veteran's general medical 
condition was related to his inservice exposure to ionizing 
radiation.  However, neither of these opinions specifically 
discusses the Veteran's upper extremity tremor; therefore, the 
Board finds that these opinions are too vague to be afforded 
probative weight.  

The remaining evidence of record relates the Veteran's upper 
extremity tremors to other, nonservice-connected causes.  Indeed, 
both an October 1982 private treatment record and the January 
2009 VA opinion relate the Veteran's upper extremity tremors to 
his anxiety disorder.  The October 1982 private record ruled out 
essential tremor due to a lack of family history and the absence 
of other neurologic deficits.  Similarly, the January 2009 VA 
examiner noted that the previous neurologic workups could find no 
underlying neurologic cause for the Veteran's upper extremity 
tremors, and that the tremors primarily manifested during periods 
of extreme stress.  For those reasons, and because tremors were 
not listed as late complications of radiation exposure,  the VA 
examiner concluded, the Veteran's upper extremity tremors were 
not related to service, to include as due to ionizing radiation.  
Accordingly, service connection for a neurologic disorder of the 
upper extremities is denied.

The Veteran's neurologic disorder of the bilateral upper 
extremities is not a disorder for which service connection is 
presumptive under 38 C.F.R. § 3.309(d) (2), defined as a 
"radiogenic disease" under 38 C.F.R. § 3.311 (b) (2), or 
related by the probative and persuasive evidence of record to the 
Veteran's military service or any incident therein, to include 
exposure to ionizing radiation exposure.  For those reasons, the 
preponderance of the evidence is against his claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Skin Disorder

The August 1982 VA examination report noted that the Veteran was 
experiencing skin irritation in form of an itchy rash when the 
weather was wet or when he took a shower.  Acute noticaria was 
diagnosed.  Later, VA outpatient treatment records dated from 
September 2003 through September 2004 showed a prior medical 
history of dermatitis, and a diagnosis of inflammatory 
dermatitis.  The Veteran reported that it had been intermittent 
since he was exposed to ionizing radiation in service.  December 
2005 and August 2006 private treatment records described removal 
of a long-existing lesion on his right temporal area.  

After thorough review, the Board finds that the evidence is at 
least in equipoise with respect to the Veteran's claim that his 
skin disorder is related to inservice exposure to ionizing 
radiation.  As noted above, the Veteran's private physician, Dr. 
S.A.A., concluded in August 2005 and August 2006 that the 
Veteran's general medical condition was related to his inservice 
exposure to ionizing radiation, but also noted in August 2006 
that the Veteran's "skin lesions were enduring."  Conversely, 
the January 2009 VA examiner's opinion concluded that the 
Veteran's skin disorder was not caused by or a result of 
radiation exposure during active duty, as it was not listed as a 
late complication of radiation exposure in the pertinent medical 
literature, and that the only skin condition treated in the last 
10 years was removal of an epidermal inclusion cyst.

Initially, it is noted that the Veteran is competent to report 
that he experienced the same or similar skin manifestations from 
his time in service until the present time.  Jandreau, 492 F.3d 
at 1377.  Moreover, both opinions of record provide different, 
yet equally valid, rationales for their opposing conclusions.  
The January 2009 VA examiner pointed to the lack of formal 
treatment for the Veteran's claimed dermatitis-type skin 
disorder, but as the Veteran has testified that the disorder 
continues to occur, the Board considers it to currently exist.  
Conversely, Dr. S.A.A.'s opinion states a opinion with little 
rationale, but recognizes the Veteran's lay statements regarding 
chronicity, which are credible evidence.  Id.  Therefore, because 
the competent evidence as to whether the Veteran's current skin 
disorder was the result of service or an incident therein is at 
least in equipoise, under such circumstances and granting the 
Veteran the benefit of any doubt in this matter, the Board 
concludes that service connection for a skin disorder is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert, 1 Vet. App. 54-56.

Systemic Arthritis

Subsequent to service, an August 2009 VA outpatient treatment 
reflects that the Veteran's prior medical history included 
"degenerative joint disease."  However, the probative and 
persuasive evidence of record does not relate such degenerative 
joint disease to the Veteran's military service, to include as 
due to ionizing radiation.  The Veteran's private physician, Dr. 
S.A.A., related the Veteran's "generalized debilitated 
condition," in August 2005, and his "chronic decreased health 
status," in August 2006, to his inservice exposure to ionizing 
radiation.  However, neither of these opinions specifically 
identifies the Veteran's degenerative joint disease.  Therefore, 
the Board finds that these opinions are too vague to be afforded 
probative weight.  

Conversely, the January 2009 VA examiner noted that while the 
Veteran had been treated for degenerative joint disease, it was 
not an advanced case, as it did not require regular treatment and 
lacked significant symptomatology.  For those reasons, and based 
on review of the medical literature which did not show 
degenerative joint disease as a late complication of radiation 
exposure, the VA examiner concluded that the Veteran's 
degenerative joint disease was caused by or the result of 
service, to include inservice exposure to ionizing radiation.  
The Board finds that this opinion is more probative than that of 
Dr. S.A.A., as he failed to consider both other causes of the 
Veteran's degenerative joint disease, and the over 50-year period 
during which degenerative joint disease was neither documented 
nor treated subsequent to the Veteran's service separation.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Accordingly, 
service connection for systemic arthritis is not warranted.

The Veteran's systemic arthritis is not a disorder for which 
service connection is presumptive under 38 C.F.R. § 3.309(d) (2), 
defined as a "radiogenic disease" under 38 C.F.R. § 3.311 (b) 
(2), or related by the probative and persuasive evidence of 
record to the Veteran's military service or any incident therein, 
to include exposure to ionizing radiation exposure.  For those 
reasons, the preponderance of the evidence is against his claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Respiratory Disorder

VA outpatient treatment records beginning in October 1995 reflect 
a diagnosis of chronic obstructive pulmonary disease, with 
resulting shortness of breath.  While a December 2001 VA 
outpatient treatment record noted that the Veteran reported lung 
problems since his overseas service, and exposure to radiation, 
in 1956, it also noted that he started smoking one-half pack of 
cigarettes per day in 1954, and a May 2000 VA outpatient 
treatment record had previously noted the Veteran's own report of 
having smoked since age 8 or 9 (approximately 1946).  Diagnoses 
of chronic obstructive pulmonary disease were continued through 
November 2009, at times described as "end-stage" or 
"terminal;" chest x-rays consistently showed severe chronic 
obstructive pulmonary disease with oxygen dependence as well as 
emphysema.

The probative and persuasive evidence of record does not relate 
the Veteran's respiratory disorder to service, to include 
exposure to ionizing radiation.  The Veteran's private physician, 
Dr. S.A.A., concluded in August 2005 that the Veteran's 
"generalized debilitated condition was probably secondary to 
longstanding radiation exposure while in service."  Further, in 
August 2006, Dr. S.A.A. concluded that the Veteran's "current 
medical condition is a direct consequence of his radiation 
exposure" and that his "chronic decreased health status is 
almost certainly due to" the inservice exposure to ionizing 
radiation.  However, neither of these opinions specifically 
identifies the respiratory disorder; therefore, the Board finds 
that these opinions are too vague to be afforded probative 
weight.  

Conversely, the January 2009 VA examiner found that the Veteran's 
chronic obstructive pulmonary disease was not caused by or a 
result of radiation exposure during active duty.  In reciting the 
Veteran's multiple medical complications of advanced chronic 
obstructive pulmonary disease such as polycythema, lethargy, and 
limited exercise capacity, the VA examiner noted that the record 
reflected that the Veteran had a history of many years of heavy 
tobacco use even after severe chronic obstructive pulmonary 
disease was diagnosed, and concluded that while chronic 
obstructive pulmonary disease was noted in the medical literature 
as a late complication of cigarette smoking, is was not listed as 
a complication of radiation exposure.  This opinion considered 
the Veteran's entire documented medical history, to include other 
events besides the radiation exposure, unlike the opinions of Dr. 
S.A.A., who failed to address the Veteran's long history of 
tobacco use as a factor in his chronic obstructive pulmonary 
disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (holding that threshold considerations of assigning 
probative weight to an opinion are whether the person opining is 
suitably qualified and sufficiently informed).  As, therefore, 
the January 2009 VA opinion is the only one which can be afforded 
more than minimal probative weight, the Board finds that service 
connection for respiratory disorder is denied.

The Veteran's emphysema and chronic obstructive pulmonary disease 
are not disorders for which service connection is presumptive 
under 38 C.F.R. § 3.309(d) (2), defined as a "radiogenic 
disease" under 38 C.F.R. § 3.311 (b) (2), or related by the 
probative and persuasive evidence of record to the Veteran's 
military service or any incident therein, to include exposure to 
ionizing radiation exposure.  For those reasons, the 
preponderance of the evidence is against his claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Hair Loss and Tooth Loss

An August 1981 VA outpatient record noted that the Veteran had 
total dentures.  An August 1982 VA examination report noted that 
the Veteran had received extensive dental care in 1960 following 
progressive decay since 1956.  In an August 2006 private 
treatment record, the Veteran reported having experienced hair 
loss and tooth loss 90 days after exposure to radiation.  
Moreover, in August 2006, the Veteran's private physician, Dr. 
S.A.A., noted that the Veteran's "chronic decreased health 
status was almost certainly due to" that radiation exposure.  In 
a separate August 2006 private record, another private physician 
opined that tooth and hair loss does not occur without exposure 
to a high dose of radiation, and that since the Veteran's dose 
was significantly high, the claimed hair and tooth loss were a 
direct consequence of radiation exposure.  There is no other 
competent medical opinion to refute the conclusion noted in the 
August 2006 private record.

The Veteran's statements as to his tooth and hair loss are 
competent lay evidence that they occurred.  Jandreau, 492 F.3d at 
1377.  Moreover, both objective medical opinions conclude that 
these losses-which, while occurring in the past, remain a 
current disorder, as noted in the August 1981 treatment record 
documenting total dentures-are related to the Veteran's 
inservice ionizing radiation exposure.  Combee, 34 F.3d at 1043-
1044.  For those reasons, service connection for hair loss, and 
for tooth loss, as due to exposure to ionizing radiation in 
service, is warranted.  

Gastrointestinal Disorder

At the September 1982 VA examination, the Veteran denied 
experiencing any gastrointestinal symptoms.  Later, VA outpatient 
treatment records dated from July 2004 through September 2008 
revealed multiple gastrointestinal problems, to include 
constipation, nausea, abdominal cramping, and stomach bloating.  
Cholecystis was diagnosed at both May 2005 and January 2006 VA 
outpatient visits; at a June 2005 VA outpatient visit, a computed 
tomography test of the gallbladder and pancreas were normal and 
unenhanced in appearance.

In January 2006, a VA gastroenterology specialist noted that the 
Veteran had experienced severe chronic obstructive pulmonary 
disease for years, as well as abdominal bloating.  The bloating, 
the VA specialist noted, was actually aerophagia, which was due 
to the severe lung disease, and that as well as the Veteran's 
polycythemia were both secondary to his lung disease.  
Conversely, in a August 2006 private record, a private physician 
opined that gastrointestinal problems do not occur without 
exposure to a high dose of radiation, and that since the 
Veteran's dose was significantly high, the claimed 
gastrointestinal problems were a direct consequence of radiation 
exposure.  

Further, the opinion of the January 2009 VA examiner noted that 
despite complaints of bloating, indigestion, and other symptoms, 
the Veteran's upper and lower endoscopies, most recently in 
September 2005, were normal.  In citing the January 2006 opinion 
of the VA gastroenterology specialist, the VA examiner pointed 
out the significance of the Veteran's lack of medications for 
acid suppressant medications, which would have been prescribed 
for a gastrointestinal disorder, as opposed to the aerophagia 
secondary to his chronic obstructive pulmonary disease.  
Therefore, the Veteran's current gastrointestinal symptoms, to 
include stomach bloating, chronic constipation, and gallstones 
were not caused by or a result of radiation exposure during 
service, as none of those conditions were listed in the pertinent 
medical literature as late complications of radiation exposure, 
without there also being an underlying pathological process such 
as cancer.

The Board finds that the probative and persuasive evidence of 
record does not reflect that the Veteran's gastrointestinal 
disorder is related to his military service.  The August 2006 
opinion of the Veteran's private physician, while noted to have 
the benefit of the physician's experience in nuclear medicine, 
does not take into account the Veteran's aerophagia resulting 
from his chronic obstructive pulmonary disorder.  Conversely, the 
January 2009 VA examiner found that the Veteran's 
gastrointestinal disorder was not caused by or a result of 
radiation exposure during active duty.  This opinion considered 
the Veteran's entire documented medical history, to include the 
more recent medical testing in September 2005, unlike the August 
2006 private opinion which failed the Veteran's medical history.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(holding that threshold considerations of assigning probative 
weight to an opinion are whether the person opining is suitably 
qualified and sufficiently informed).  As, therefore, the January 
2009 VA opinion is the only one which can be afforded more than 
minimal probative weight, service connection for a 
gastrointestinal disorder is denied. 

The Veteran's gastrointestinal disorder is not a disorder for 
which service connection is presumptive under 38 C.F.R. 
§ 3.309(d) (2), defined as a "radiogenic disease" under 
38 C.F.R. § 3.311 (b) (2), or related by the probative and 
persuasive evidence of record to the Veteran's military service 
or any incident therein, to include exposure to ionizing 
radiation exposure.  For those reasons, the preponderance of the 
evidence is against his claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.

Abdominal Aortic Aneurysm

VA outpatient treatment records dated from March 2005 through 
August 2006 reflect continued monitoring of an abdominal aortic 
aneurysm, which was noted in a March 2005 record to measure 3.7 
centimeters.  In August 2005, a VA physician noted that the 
abdominal aortic aneurysm was being routinely monitored, and not 
surgically removed, due to the Veteran being a poor surgical 
candidate secondary to his severe emphysema and oxygen 
dependency.  At the January 2009 VA examination, the VA examiner 
noted that the Veteran did not, in fact, have an active cardiac 
condition, nor was he receiving any cardiac-type medications; the 
abdominal aortic aneurysm was documented as having been 
asymptomatic and of stable size for years.

The probative and persuasive evidence of record does not relate 
the Veteran's abdominal aortic aneurysm to service, to include 
exposure to ionizing radiation.  The Veteran's private physician, 
Dr. S.A.A., concluded in August 2005 that the Veteran's 
"generalized debilitated condition was probably secondary to 
longstanding radiation exposure while in service."  Further, in 
August 2006, Dr. S.A.A. concluded that the Veteran's "chronic 
decreased health status is almost certainly due to" the 
inservice exposure to ionizing radiation.  However, neither of 
these opinions specifically identifies the abdominal aortic 
aneurysm; therefore, the Board finds that these opinions are too 
vague to be afforded probative weight.  

Conversely, the January 2009 VA examiner concluded that Veteran's 
abdominal aortic aneurysm was not related to service, as neither 
abdominal aortic aneurysm or aneurysms of any other major blood 
vessel were listed as either early or late complications of 
radiation exposure in the pertinent medical literature.  This 
opinion considered the Veteran's entire documented medical 
history, to include that the abdominal aortic aneurysm is not 
documented until March 2005, almost 50 years subsequent to 
service, as well as the holdings of the prevailing medical 
literature.  Mense, 1 Vet. App. at 356; see Nieves-Rodriguez, 22 
Vet. App. at 304.  Accordingly, service connection for an 
abdominal aortic aneurysm is denied.

Abdominal aortic aneurysm is not a disorder for which service 
connection is presumptive under 38 C.F.R. § 3.309(d) (2), defined 
as a "radiogenic disease" under 38 C.F.R. § 3.311 (b) (2), or 
related by the probative and persuasive evidence of record to the 
Veteran's military service or any incident therein, to include 
exposure to ionizing radiation exposure.  For those reasons, the 
preponderance of the evidence is against his claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

To the extent that the Veteran's is asserting that the claimed 
acquired psychiatric, bilateral upper extremities, arthritis, 
respiratory, gastrointestinal, and aortic aneurysm disorders are 
related to service, he is not an medical expert.  He is not 
qualified to express an opinion regarding medical causation and 
any statements purporting to do so have not probative value.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  September 2005 and 
March 2006 letters satisfied the duty to notify provisions; an 
additional letter was sent in August 2008.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in an August 2008 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's VA medical treatment records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  An April 2006 letter from the National Personnel 
Records Center (NPRC) indicated that the appellant's service 
treatment records were destroyed in the 1973 fire at that 
facility and could not be reconstructed.  A single surgeon 
general's office (SGO) record, noting a November 1954 diagnosis 
of acute pharyngitis, was the only record that could be obtained 
through alternate sources.  Thus, despite the RO's unsuccessful 
request to the NPRC to obtain alternative copies of the service 
treatment records, they are not available, and that there would 
be no basis for continued pursuit of these records, as further 
attempts would be futile.

The Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from the 
Social Security Administration (SSA); therefore, the RO's failure 
to request and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  VA examinations were scheduled for 
the Veteran with respect to the issues on appeal in January 2009; 
he did not report for these examinations, but VA opinions based 
on review of the record were obtained at that time.  The record 
indicates that the Veteran was unable to report for the scheduled 
examinations due to ill health causing him to be bedbound and 
requiring constant oxygen therapy.  See 38 C.F.R. § 3.159(c) (4).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a neurologic disorder of the bilateral 
upper extremities is denied.

Service connection for a skin disorder is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

Service connection for systemic arthritis is denied.

Service connection for a respiratory disorder is denied.

Service connection for hair loss is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

Service connection for a dental disorder is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.

Service connection for a gastrointestinal disorder is denied.

Service connection for abdominal aortic aneurysm is denied.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


